                  Case 1:21-cv-00167-TJM-CFH Document 16 Filed 02/26/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                 Northern District
                                               __________  DistrictofofNew York
                                                                        __________


                          Laura Peek, et al.                    )
                             Plaintiff                          )
                                v.                              )      Case No.    1:21-cv-00167-TJM-CFH
               Beech-Nut Nutrition Company                      )
                            Defendant                           )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Beech-Nut Nutrition Company                                                                        .


Date:          02/26/2021                                                              /s/ Kathleen E. McCarthy
                                                                                           Attorney’s signature


                                                                               Kathleen E. McCarthy (NY-2125722)
                                                                                       Printed name and bar number
                                                                                         King & Spalding LLP
                                                                                     1185 Avenue of the Americas
                                                                                        New York, NY 10036

                                                                                                 Address

                                                                                        kmccarthy@kslaw.com
                                                                                             E-mail address

                                                                                            (212) 556-2345
                                                                                            Telephone number

                                                                                            (212) 556-2222
                                                                                              FAX number
